UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04345) Exact name of registrant as specified in charter: Putnam Tax Free Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: August 1, 2008  January 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam AMT-Free Municipal Fund 1 | 31 | 09 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth. 12 Expenses 14 Portfolio turnover 16 Your funds management. 17 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders. 24 Financial statements 25 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: Financial markets have experienced significant upheaval for well over a year now. Responses by governmental and financial authorities have been rapid and often unprecedented in scale, including the recent passage of a nearly $800 billion economic stimulus plan by Congress. Although history reminds us that stability and optimism have always returned to the markets, investors should expect continued volatility in the near term, for we are in the midst of a deep and painful bear market. Under President and Chief Executive Officer Robert L. Reynolds, Putnam Investments is making the most of these challenging times by instituting several important changes designed to prepare Putnam for the eventual recovery. Key among them has been replacing a team management structure within Putnam equity funds with a more nimble decision-making process that vests responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has affirmed a fundamental approach to investing, simplified its equity fund lineup, and hired nearly 20 seasoned equity analysts. 2 We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Although the markets have presented investors with extraordinary challenges, it is Putnams belief that the seeds of opportunity are often sown during difficult times like these. About the fund Seeking high current income free from federal taxes Municipal bonds have long been popular investments because they provide income exempt from federal tax, though capital gains are taxable. Putnam AMT-Free Municipal Fund seeks income exempt from tradi tional income tax as well as from the federal alternative minimum tax, or AMT. The AMT is a federal tax that operates in tandem with the regular income tax system. Taxpayers subject to the AMT must pay a larger amount in tax determined by AMT rules  and the difference can be thousands of dollars for many with household incomes above $150,000. It is estimated that by 2010, nearly every household with an income of $100,000 or more will be paying the AMT, unless the federal government changes the law. If you are subject to the AMT, investments that could increase your tax liability include private-activity municipal bonds, which back development projects, including certain housing and resource recovery projects. Putnam AMT-Free Municipal Fund aims to serve investors subject to the AMT. The fund seeks to avoid bonds whose income would be taxable under AMT rules, though income may be subject to state taxes. The funds portfolio managers research the municipal market to buy bonds that are not subject to the AMT. Pursuing the funds mandate, they also keep the fund invested in high-quality bonds, favoring those that have intermediate to long-term maturities. The managers goal is to provide an attractive level of income exempt from all federal taxes. Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federally exempt funds may be subject to state and local taxes. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Tax-free funds may not be suitable for IRAs and other non-taxable accounts. Please consult your tax advisor for more information. Shares of this fund are not insured, and their prices will fluctuate with market conditions. Understanding the AMT The AMT is a separate, parallel federal income tax system, with two marginal tax rates, 26% and 28%, and different exemption amounts. Under AMT rules, certain exclusions, exemptions, deductions, and credits that would reduce your regular taxable income are not allowed. You must adjust your regular taxable income to arrive at your alternative minimum taxable income (AMTI). Then, after subtracting your AMT exemption amount, if your AMT liability is greater than your regular tax liability, you must pay both your regular tax and the difference. It is important to understand that a higher level of income will not necessarily cause you to owe AMT. Rather, it is the relationship between your income and various trigger items, such as credits and deductions, that determines your AMT liability. Managing this relationship can help avoid a costly surprise at tax time. Any number of items may trigger the tax, but large capital gains, personal exemptions, and deductions are the worst culprits. From class tax to mass tax: By 2010, over 33 million taxpayers may be subject to the AMT. Performance snapshot Average annual total return (%) comparison as of 1/31/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Thalia Meehan Thank you,Thalia, for talking with us today about Putnam AMT-Free Municipal Fund. How has the fund performed in the past six months? In a challenging environment for nearly all markets, including municipal bonds, the fund performed well  relative to its peers. For the six months ended January 31, 2009, the fund achieved a positive return, gaining 0.32%. Meanwhile, the funds peer group, Lipper Insured Municipal Debt Funds, ended in negative territory, returning 1.55%, with the benchmark, Barclays Capital Municipal Bond Index, returning 0.70%. Why did the fund perform better than its peer group? The six-month period continued to be a volatile time for municipal bond funds, but we believe we were able to weather the storm better than many others because we continued to focus on keeping the funds overall credit quality high. In general, investors fled to high-quality and shorter maturities as a safe haven. As a result, the funds shorter-maturity positions helped Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 1/31/09. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 18. 7 performance when the yield curve steepened, and prices on shorter-term instruments held up better than longer-maturity bonds. Security selection in the insured sector also aided relative performance. As concerns rose about the claims-paying abilities of monoline insurers [companies that insure issuers of municipal debt], there was growing differentiation among insured issues. Our positioning within insured issues aided performance relative to our peers. During the period, insured bond issuance also decreased, as the credit quality of monoline insurers became a concern. We believe the decrease of insured issuance has played to one of Putnams real strengths: our deep research capabilities. In 2008, insured new issuance fell to just 18% of the overall new issuance market, down from the historical level of nearly 50%. For the municipal bond market, having fewer insured issues means a greater quality dispersion among issues, making analyzing each issues risks more important than ever. At Putnam, we believe our in-depth, integrated team of research professionals has already given us an advantage in sizing up these risks and finding true quality for investors. Overall, why was this such a challenging six months for municipals? During the period, the municipal bond market endured its worst months ever. We witnessed the subprime credit melt-down extend to all areas of the credit markets. Investors lost faith in credit ratings and insurers to the point that they avoided all asset classes with any credit Credit quality overview Credit qualities shown as a percentage of portfolio value as of 1/31/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 risk whatsoever, resulting in tax-exempt bonds underperforming U.S. Treasuries by a significant margin. Yet, at the same time that investors shunned the market, other market participants were forced to sell. Hedge funds needed to liquidate positions to raise capital and cover losses; rumors swirled of the potential liquidation of American International Groups [AIG] estimated $50 billion to $60 billion municipal bond portfolio; and dealer liquidity was constrained by the historic bankruptcy of Lehman, the exit of UBS from the institutional market, and the purchase of Merrill Lynch by Bank of America. All of these factors weighed heavily on the municipal bond market. Lastly, we saw a temporary lack of primary market supply as municipal bond issuers delayed new issuance due to market conditions. Because new issues typically help establish pricing in the marketplace, as dealers delayed pricing new issues, secondary market liquidity was negatively affected. All of these issues put downward pressure on municipal bond prices, further hurting asset class performance. While we saw a small rally in January, combined with some improvement in liquidity, the market continues to face severe pressures, including budget crises on the state and local levels. You mentioned that your bias toward higher-quality issuances helped performance during the period. Any notable contributors? Overall, the winning formula for munis in the period was short maturity and strong credit quality, with a high coupon Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured or prerefunded status and may differ from the summary information below. 9 being an added bonus. Prerefunded bonds fit this description perfectly. Prerefunding occurs when a municipality issues a new bond to pay off an older issue at its first call date. The proceeds are then invested in secure investments, typically Aaa-rated U.S. Treasury securities, which mature at the older bonds first call date, effectively raising the bonds perceived rating and frequently its market value. Previously prerefunded bonds in the portfolio contributed positively to performance. Among other notable contributors were Washington Public Power Supply revenue bonds, a high-quality, short-maturity holding that benefited when investors sought out quality during the period. As the yield curve steepened and shorter-maturity issues outperformed their longer-maturity counterparts, this position outperformed on a relative basis. How about notable detractors? Bonds used to fund development at the Fleming Island Plantation Community in Florida hurt performance. Two factors spearheaded the decline. First, the bond, which is insured by MBIA Inc., was negatively affected when MBIAs credit quality came into question. Second, the bond is secured by Florida land, which saw real estate values plummet, further hurting the bond. MBIA-insured bonds for the Public Highway Authority in Colorado composed another holding that was affected by MBIAs downgrades. In response to MBIAs downgrade, Moodys downgraded the muni bond as well. Whats more, the holding also suffered from its long maturity when the yield curve steepened. I N T H E N E W S Congress passed a $787 billion stimulus plan on February 13, 2009 , with the goals of creating jobs, helping the unemployed, and cultivating economic growth. Tens of billions of dollars will be spent over the next two years to support Medicaid, help local school districts, and extend jobless bene-fits. Billions of dollars also will fund job-creating investments ingreen technologies, computerizing the nations medical-records system, biomedical research, and public works construction projects. The balance of the package is devoted to tax cuts for businesses and individuals, including a $400 payroll tax holiday for workers (married couples filing jointly for less than $150,000 get up to $800). The plan is one of the largest of its kind since Franklin D. Roosevelt launched the New Deal in 1933. 10 What is your outlook for the municipal bond market? We saw significant changes in the muni market in 2008, and we fully expect a great deal more in 2009. With the Obama administration now in office, all eyes are trained on Washington to see what the ultimate impact of the new stimulus plan will be. The plans terms appear to be a net positive for the municipal market  but federal assistance wont be a panacea. It is also possible that too much good news has already been priced into very high-grade bonds, and that the stimulus package will not do enough to improve prices on more credit-sensitive bond issues. Despite the immediate challenges facing municipal bonds, we believe municipal bond funds remain particularly attractive. Even with the stimulus packages immediate tax relief, given the size of the stimulus as well as the fiscal deficit of the government, taxes are likely to go higher, particularly with the Bush tax cuts scheduled to sunset in 2010. Such a scenario makes tax-advantaged municipal bonds an even more attractive asset class relative to taxable fixed income. Additionally, we believe that municipal bonds have already priced in a great deal of default risk as well as a liquidity premium. Although the municipal bond market could remain volatile in the near term, we feel that at current prices, investors will be rewarded for staying committed to municipals in the long run. Lastly, given the changes in the municipal bond market in 2008 and the ones we foresee for 2009  less insured issuance, changes in regulation, pent-up supply, and uncertain demand  we feel there is a significant opportunity for Putnams deep research team to add unique value for municipal bond investors. In a climate of change, its important to able to analyze and understand the impact of the changes on the marketplace. Thats why we believe Putnams strong research capability sets us apart in todays climate. Thank you,Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 11 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/09 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.19% 6.01% 5.86% 5.86% 5.58% 5.58% 5.96% 5.82% 5.90% 10 years 44.59 38.79 36.67 36.67 33.52 33.52 40.69 36.17 37.95 Annual average 3.76 3.33 3.17 3.17 2.93 2.93 3.47 3.14 3.27 5 years 13.55 9.12 9.97 8.12 9.16 9.16 11.83 8.24 11.00 Annual average 2.57 1.76 1.92 1.57 1.77 1.77 2.26 1.60 2.11 3 years 6.90 2.57 4.81 1.97 4.53 4.53 6.00 2.49 5.74 Annual average 2.25 0.85 1.58 0.65 1.49 1.49 1.96 0.82 1.88 1 year 0.97 4.95 1.67 6.42 1.74 2.69 1.31 4.49 0.83 6 months 0.32 3.70 0.02 4.89 0.09 1.07 0.17 3.06 0.34 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 12 Comparative index returns For periods ended 1/31/09 Barclays Capital Lipper Insured Municipal Debt Municipal Bond Index Funds category average* Annual average (life of fund) 7.06% 6.18% 10 years 55.42 36.54 Annual average 4.51 3.14 5 years 17.81 8.94 Annual average 3.33 1.71 3 years 9.26 2.88 Annual average 3.00 0.92 1 year 0.16 3.19 6 months 0.70 1.55 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/09, there were 39, 38, 35, 34, 30, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/09 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.287238 $0.243341 $0.232976 $0.268382 $0.302376 Capital gains  Long-term 2 0.010300 0.010300 0.010300 0.010300 0.010300 Capital gains  Short-term 2      Total $0.297538 $0.253641 $0.243276 $0.278682 $0.312676 Share value NAV POP NAV NAV NAV POP NAV 7/31/08 $14.33 $14.93 $14.35 $14.36 $14.37 $14.85 $14.34 1/31/09 14.07 14.66 14.09 14.10 14.11 14.58 14.07 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 3.86% 3.70% 3.23% 3.08% 3.59% 3.47% 4.08% Taxable equivalent 4 5.94 5.69 4.97 4.74 5.52 5.34 6.28 Current 30-day SEC yield (with expense limitation) N/A 3.49 2.98 2.82 N/A 3.26 3.90 Taxable equivalent 4 N/A 5.37 4.58 4.34 N/A 5.02 6.00 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 35.00% federal tax rate for 2009. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 13 Fund performance as of the most recent calendar quarter Total return for periods ended 12/31/08 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.07% 5.89% 5.74% 5.74% 5.47% 5.47% 5.84% 5.69% 5.78% 10 years 41.94 36.27 34.27 34.27 31.04 31.04 38.08 33.57 35.38 Annual average 3.56 3.14 2.99 2.99 2.74 2.74 3.28 2.94 3.08 5 years 10.61 6.22 7.14 5.34 6.39 6.39 8.90 5.42 8.08 Annual average 2.04 1.21 1.39 1.05 1.25 1.25 1.72 1.06 1.57 3 years 3.85 0.35 1.83 0.93 1.54 1.54 2.92 0.50 2.67 Annual average 1.27 0.12 0.61 0.31 0.51 0.51 0.96 0.17 0.88 1 year 3.06 6.93 3.67 8.32 3.82 4.75 3.39 6.55 2.86 6 months 2.78 6.66 3.06 7.82 3.18 4.13 3.00 6.11 2.70 Funds annual operating expenses For the fiscal year ended 7/31/08 Class A Class B Class C Class M Class Y Total annual fund operating expenses 0.85% 1.49% 1.64% 1.14% 0.64%* * Expenses for class Y shares (added 1/2/08) are based on class A shares excluding distribution (12b-1) fees for the last fiscal year. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam AMT-Free Municipal Fund from August 1, 2008, to January 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. 14 Class A Class B Class C Class M Class Y Expenses paid per $1,000* $4.24 $7.46 $8.21 $5.70 $3.18 Ending value (after expenses) $1,003.10 $1,000.20 $999.10 $1,001.70 $1,003.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2009, use the following calculation method. To find the value of your investment on August 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $4.28 $7.53 $8.29 $5.75 $3.21 Ending value (after expenses) $1,020.97 $1,017.74 $1,016.99 $1,019.51 $1,022.03 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. 15 Class A Class B Class C Class M Class Y Your funds annualized expense ratio 0.84% 1.48% 1.63% 1.13% 0.63% Average annualized expense ratio for Lipper peer group* 0.85% 1.49% 1.64% 1.14% 0.64% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam AMT-Free Municipal Fund 39% 19% 7% 13% 27% Lipper Insured Municipal Debt Funds category average 47% 37% 37% 39% 45% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on July 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. 16 Your funds management Your funds Portfolio Managers are Thalia Meehan, Paul Drury, Brad Libby, and Susan McCormack. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of January 31, 2009, and January 31, 2008. Trustee and Putnam employee fund ownership As of January 31, 2009, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $51,000 $31,000,000 Putnam employees 66,000 342,000,000 Other Putnam funds managed by the Portfolio Managers Thalia Meehan, Paul Drury, Brad Libby, and Susan McCormack are Portfolio Managers of Putnams open-end tax-exempt funds for the following states: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. The same group also manages Putnam Tax Exempt Income Fund, Putnam Managed Municipal Income Trust, and Putnam Municipal Opportunities Trust. Thalia Meehan, Paul Drury, Brad Libby, and Susan McCormack may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 18 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, 19 the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 30th percentile in management fees and in the 40th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented 20 an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Insured Municipal Debt Funds) (compared using tax-adjusted performance to recognize the different federal income tax treatment for capital gains distributions and exempt-interest distributions) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): 21 One-year period 7th Three-year period 30th Five-year period 36th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 52, 49, and 49 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of * The percentile rankings for your funds class A share annualized total return performance in the Lipper Insured Municipal Debt Funds category for the one-year, five-year, and ten-year periods ended December 31, 2008, were 27%, 14%, and 6%, respectively. Over the one-year, five-year, and ten-year periods ended December 31, 2008, your fund ranked 11th out of 40, 5th out of 37, and 2nd out of 33 funds, respectively. Unlike the information above, these rankings reflect performance before taxes. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 22 which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 23 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 24 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 25 The funds portfolio 1/31/09 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized FGIC Financial Guaranty Insurance Company G.O. Bonds General Obligation Bonds FHA Insd. Federal Housing Administration Insured MBIA MBIA Insurance Company FHLMC Coll. Federal Home Loan Mortgage PSFG Permanent School Fund Guaranteed Corporation Collateralized U.S. Govt. Coll. U.S. Government Collateralized FNMA Coll. Federal National Mortgage VRDN Variable Rate Demand Notes Association Collateralized XLCA XL Capital Assurance FSA Financial Security Assurance MUNICIPAL BONDS AND NOTES (97.8%)* Rating** Principal amount Value Alabama (0.9%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. A-1, GNMA Coll., FNMA Coll., 6.05s, 4/1/17 Aaa $310,000 $300,610 Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa 2,725,000 2,715,844 3,016,454 Alaska (1.6%) AK State Hsg. Fin. Corp. Rev. Bonds, Ser. A, 4.4s, 12/1/31 Aaa 1,955,000 1,894,180 Anchorage, G.O. Bonds, Ser. D, AMBAC, 5s, 8/1/25 AA 3,420,000 3,486,348 5,380,528 Arizona (0.6%) Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 AA 2,000,000 1,968,180 1,968,180 Arkansas (0.9%) Fayetteville, Sales & Use Tax Cap. Impt. Rev. Bonds, Ser. A, FSA, 4s, 11/1/21 AAA 680,000 678,620 Springdale, Sales & Use Tax Rev. Bonds, FSA, 4.2s, 7/1/24 AAA 2,500,000 2,346,975 3,025,595 California (13.1%) Beaumont, Fin. Auth. Local Agcy. Special Tax Bonds, Ser. C, AMBAC, 4 3/4s, 9/1/28 A 2,370,000 1,776,031 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley), Ser. AE, 5s, 12/1/29 Aaa 2,500,000 2,525,825 CA State Pub. Wks. Board Rev. Bonds (Dept. Hlth. Svcs. Richmond Laboratory), Ser. B, XLCA, 5s, 11/1/23 A2 2,445,000 2,280,207 CA Statewide Cmntys., Dev. Auth. Rev. Bonds (St. Joseph), MBIA, 5 1/8s, 7/1/24 AA 2,000,000 1,943,320 Chino Basin, Regl. Fin. Auth. Rev. Bonds (Inland Empire Util. Agcy.), Ser. A, AMBAC, 5s, 11/1/33 AA- 2,000,000 1,838,160 Garvey, School Dist. G.O. Bonds (Election of 2004), FSA zero %, 8/1/26 AAA 1,000,000 341,370 zero %, 8/1/25 AAA 1,475,000 544,791 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., FNMA Coll., 5s, 6/1/38 (Prerefunded) AAA 2,475,000 2,777,816 Ser. A, AMBAC, zero %, 6/1/24 Aa2 5,000,000 2,028,750 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, zero %, 8/1/17 AA 2,100,000 1,554,966 26 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value California cont. Los Angeles, Unified School Dist. G.O. Bonds (Election of 2004), Ser. C, FGIC, 5s, 7/1/26 Aa3 $2,745,000 $2,676,348 Merced, City School Dist. G.O. Bonds (Election of 2003), MBIA zero %, 8/1/25 AA 1,190,000 450,284 zero %, 8/1/24 AA 1,125,000 465,615 zero %, 8/1/23 AA 1,065,000 485,363 zero %, 8/1/22 AA 1,010,000 506,606 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, zero %, 12/1/21 AA 5,500,000 2,529,780 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds (Cosumnes), MBIA 5s, 7/1/19 AA 3,000,000 2,917,680 5s, 7/1/18 AA 4,000,000 3,976,120 San Diego, Unified School Dist. G.O. Bonds (Election of 1998), Ser. E, FSA, 5 1/4s, 7/1/19 (Prerefunded) AAA 2,000,000 2,247,900 Santa Ana, Fin. Auth. Lease Rev. Bonds (Police Admin. & Hldg. Fac.), Ser. A, MBIA, 6 1/4s, 7/1/17 AA 3,680,000 4,232,110 Walnut Valley, Unified School Dist. G.O. Bonds (Election of 2007), Ser. A, FSA 5s, 8/1/28 AAA 1,055,000 993,230 5s, 8/1/27 AAA 1,745,000 1,687,747 Walnut, Energy Ctr. Auth. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/24 A1 2,000,000 2,006,820 42,786,839 Colorado (1.3%) Adams & Arapahoe Cntys., Joint School Dist. G.O. Bonds (No. 28J Aurora), Ser. A, FSA, 5 1/4s, 12/1/18 AAA 2,810,000 3,058,966 CO Pub. Hwy. Auth. Rev. Bonds (E-470 Pub. Hwy.) Ser. C1, MBIA, 5 1/2s, 9/1/24 AA 1,000,000 785,890 Ser. A, MBIA, zero %, 9/1/34 AA 3,525,000 393,143 4,237,999 Connecticut (2.5%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-1, 0.4s, 7/1/36 VMIG1 8,200,000 8,200,000 8,200,000 Florida (10.4%) Cape Coral, Wtr.& Swr. Rev. Bonds, AMBAC, 5s, 10/1/26 A2 2,000,000 1,910,300 Fleming Island, Plantation Cmnty. Dev. Dist. Special Assmt. Bonds, MBIA, 4 1/2s, 5/1/31 Baa1 1,000,000 653,960 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, 7.65s, 7/1/16 AA 13,675,000 17,116,314 Lee Cnty., Rev. Bonds, XLCA, 5s, 10/1/25 Aa3 2,000,000 1,999,860 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, FSA, XLCA, 5s, 10/1/23 AAA 1,000,000 1,029,680 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, FGIC, 8 1/4s, 7/1/14 AA 5,000,000 6,250,250 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), FSA, 7.15s, 11/1/15 AAA 3,935,000 4,982,497 33,942,861 27 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Georgia (2.2%) Burke Cnty., Poll. Control Dev. Auth. Mandatory Put Bonds (Oglethorpe Pwr. Corp.), Class E, MBIA, 4 3/4s, 4/1/11 AA $3,000,000 $3,073,410 Fulton Cnty., Dev. Auth. Rev. Bonds (Klaus Pkg. & Fam. Hsg. Project), MBIA, 5 1/4s, 11/1/20 AA 3,360,000 3,601,013 GA Muni. Elec. Pwr. Auth. Rev. Bonds, Ser. Y, AMBAC, U.S. Govt. Coll., 6.4s, 1/1/13 (Prerefunded) A1 415,000 467,381 7,141,804 Illinois (9.7%) Chicago, G.O. Bonds, Ser. A, AMBAC, 5 5/8s, 1/1/39 Aa3 155,000 155,347 Chicago, Board of Ed. G.O. Bonds, Ser. A, MBIA, 5 1/4s, 12/1/19 AA 1,500,000 1,588,170 Chicago, OHare Intl. Arpt. Rev. Bonds, Ser. A, FSA, 5s, 1/1/33 AAA 4,080,000 3,650,906 Cicero, G.O. Bonds, Ser. A, XLCA, 5 1/4s, 1/1/21 BBB+/P 2,250,000 1,800,608 Du Page Cnty., Cmnty. High School Dist. G.O. Bonds (Dist. No. 108 - Lake Park), FSA, 5.6s, 1/1/20 Aa3 1,000,000 1,074,920 IL G.O. Bonds, Ser. 1, MBIA, 5 1/4s, 10/1/19 AA 5,000,000 5,342,100 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, MBIA, 5 3/4s, 11/1/28 AA 2,500,000 2,140,350 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, FSA 5s, 1/1/23 AAA 3,750,000 3,898,013 5s, 1/1/22 AAA 2,500,000 2,632,625 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, MBIA, zero %, 12/15/22 AA 5,500,000 2,777,170 Regl. Trans. Auth. Rev. Bonds, Ser. A, AMBAC, 8s, 6/1/17 Aa2 5,000,000 6,551,500 31,611,709 Indiana (2.6%) Center Grove, Ind. Bldg. Corp. Rev. Bonds (First Mtg.), FGIC, 5s, 7/15/25 AA+ 1,345,000 1,355,276 IN Muni. Pwr. Agcy. Supply Syst. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/20 A1 5,695,000 5,920,522 IN State Hsg. Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-1, GNMA Coll., FNMA Coll. 4.2s, 7/1/17 Aaa 210,000 211,023 4.15s, 7/1/16 Aaa 305,000 306,488 4.1s, 7/1/15 Aaa 95,000 95,465 3.95s, 7/1/14 Aaa 295,000 296,319 3.9s, 1/1/14 Aaa 210,000 210,880 8,395,973 Louisiana (3.0%) Ernest N. Morial-New Orleans Exhibit Hall Auth. Special Tax, AMBAC, 5s, 7/15/20 A 5,730,000 4,963,613 LA Rev. Bonds, Ser. A, AMBAC, 5 3/8s, 6/1/19 Aa3 3,000,000 3,171,090 Lafayette, Pub. Pwr. Auth. Elec. Rev. Bonds, MBIA, 5s, 11/1/32 AA 2,000,000 1,813,660 9,948,363 Maryland (0.6%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (U. of MD Med. Syst.), AMBAC, 5 1/4s, 7/1/28 A 2,000,000 1,878,520 1,878,520 28 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Massachusetts (3.1%) MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa $1,815,000 $1,904,425 (Care Group), Ser. B-2, MBIA, 5 3/8s, 2/1/28 AA 1,000,000 815,900 MA State Hlth. & Edl. Fac. Auth. VRDN (Harvard U.), Ser. R, 0.4s, 11/1/49 VMIG1 4,300,000 4,300,000 MA State Special Oblig. Dedicated Tax Rev. Bonds, FGIC, FHLMC Coll., FNMA Coll., 5 1/4s, 1/1/23 (Prerefunded) A2 1,000,000 1,141,650 MA State Tpk. Auth. Hwy. Syst. Rev. Bonds, Ser. A, MBIA, 5s, 1/1/37 AA 2,805,000 2,009,726 10,171,701 Michigan (8.3%) Detroit, City School Dist. G.O. Bonds (School Bldg. & Site Impt.), Ser. B, FGIC, 5s, 5/1/25 AA 7,990,000 7,989,361 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth. Care), Ser. A, MBIA, 5 1/2s, 1/15/17 (Prerefunded) AA 500,000 555,520 MI Muni. Board Auth. Rev. Bonds (Clean Wtr. Revolving Fund), 5s, 10/1/25 Aaa 1,000,000 1,022,270 MI State Hosp. Fin. Auth. Rev. Bonds (Mercy Hlth.), Ser. X, MBIA, 6s, 8/15/34 (Prerefunded) Aa2 1,650,000 1,710,225 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Detroit Edison Co.), AMBAC, 4.85s, 9/1/11 Baa1 3,500,000 3,394,335 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A 4,000,000 4,882,160 Midland Cnty., Bldg. Auth. G.O. Bonds, FSA 5s, 10/1/25 AAA 1,000,000 982,190 5s, 10/1/24 AAA 1,150,000 1,147,447 Northern Michigan U. Rev. Bonds, Ser. A, FSA, 5s, 12/1/27 AAA 1,775,000 1,780,130 Western MI U. Rev. Bonds, FSA, 5s, 11/15/28 AAA 3,500,000 3,502,310 26,965,948 Mississippi (1.1%) MS Dev. Bank Rev. Bonds (West Rankin Util. Auth.), FSA, 5s, 1/1/27 AAA 1,315,000 1,301,140 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. D-1, GNMA Coll., FNMA Coll., 6.1s, 6/1/38 Aaa 2,410,000 2,444,704 3,745,844 Missouri (2.6%) Jackson Cnty., Special Oblig. Rev. Bonds (Harry S. Truman Sports Complex), AMBAC, 5s, 12/1/22 Aa3 1,285,000 1,342,414 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,000,000 2,063,120 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. D, 0.6s, 9/1/30 VMIG1 5,000,000 5,000,000 8,405,534 New Hampshire (0.4%) NH Muni. Bond Bank Rev. Bonds, Ser. C, MBIA, 5s, 3/15/25 Aa2 1,195,000 1,236,251 1,236,251 29 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value New Jersey (1.7%) NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 AA- $2,100,000 $842,940 NJ State Tpk. Auth. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/30 A 5,000,000 4,737,450 5,580,390 New York (9.4%) Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, FSA 5 3/4s, 5/1/28 AAA 2,275,000 2,286,102 5 3/4s, 5/1/27 AAA 6,590,000 6,678,898 Nassau Cnty., Hlth. Care Syst. Rev. Bonds (Nassau Hlth. Care Corp.), FSA 6s, 8/1/13 (Prerefunded) AAA 4,610,000 4,821,137 6s, 8/1/12 (Prerefunded) AAA 2,285,000 2,389,653 NY City, Hsg. Dev. Corp. Rev. Bonds, Ser. A, MBIA, FGIC, 5s, 7/1/25 AA+ 1,000,000 976,980 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, Ser. B, AMBAC, 5s, 6/15/28 AAA 3,000,000 3,013,440 NY State Dorm. Auth. Rev. Bonds (Brooklyn Law School), Ser. B, XLCA 5 3/8s, 7/1/22 Baa1 2,270,000 2,287,139 5 3/8s, 7/1/20 Baa1 2,215,000 2,259,677 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 2,000,000 2,083,940 Sales Tax Asset Receivable Corp. Rev. Bonds, Ser. A, AMBAC, 5s, 10/15/29 AAA 3,000,000 3,030,870 Syracuse, Indl. Dev. Agcy. School Fac. Rev. Bonds (Syracuse City School Dist.), Ser. A, FSA, 5s, 5/1/25 AAA 1,000,000 1,013,970 30,841,806 North Carolina (1.6%) NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, MBIA, 5 1/4s, 1/1/19 AA 5,000,000 5,214,700 5,214,700 Ohio (2.2%) Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, FSA, 5s, 4/1/24 AAA 2,000,000 2,010,160 Morley Library Dist. G.O. Bonds (Lake Cnty. Dist. Library), AMBAC, 5 1/4s, 12/1/19 A2 1,535,000 1,632,580 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 AAA/P 45,000 25,088 U. of Akron Rev. Bonds, Ser. B, FSA, 5 1/4s, 1/1/26 AAA 3,375,000 3,506,186 7,174,014 Pennsylvania (0.4%) Erie Cnty., Convention Ctr. Auth. Rev. Bonds (Convention Ctr. Hotel), FGIC, 5s, 1/15/22 AA 1,415,000 1,437,499 1,437,499 Puerto Rico (1.2%) Cmnwlth. of PR, G.O. Bonds, Ser. C-7, MBIA, 6s, 7/1/27 AA 1,500,000 1,413,794 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, AGO, 5s, 7/1/28 AAA 2,750,000 2,615,415 4,029,209 30 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value South Dakota (0.4%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.6s, 5/1/19 AAA $1,250,000 $1,240,850 1,240,850 Texas (9.7%) Dallas Cnty., Util. & Reclaimation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A 2,500,000 2,132,075 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 2,500,000 2,744,600 PSFG, 5 1/4s, 2/15/19 Aaa 2,500,000 2,663,250 Friendswood, Indpt. School Dist. G.O. Bonds (Schoolhouse), PSFG, 5s, 2/15/26 Aaa 1,500,000 1,543,905 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Texas Med. Ctr.), Ser. B-1, 0.62s, 9/1/31 VMIG1 1,000,000 1,000,000 Hays Cnty., G.O. Bonds, FSA, 5s, 8/15/24 Aa3 1,190,000 1,222,344 Houston, Arpt. Syst. Rev. Bonds, FSA, 5s, 7/1/21 AAA 5,280,000 5,212,574 La Joya, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa 2,500,000 2,510,775 Laredo, I S D Pub. Fac. Corp. Rev. Bonds, Ser. C, AMBAC, 5s, 8/1/29 A 1,000,000 991,140 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 2,000,000 2,035,360 Mission Cons., Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/23 Aaa 1,000,000 1,051,360 Nacogdoches, Indpt. School Dist. G.O. Bonds, PSFG, 5 1/2s, 2/15/15 Aaa 140,000 149,962 North TX Thruway Auth. Rev. Bonds Ser. A, MBIA, 5 1/8s, 1/1/28 AA 1,500,000 1,449,705 Ser. D, AGO, zero %, 1/1/28 AAA 2,700,000 823,446 Pharr, San Juan  Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 2,000,000 2,008,620 San Antonio Wtr. Rev. Bonds, FSA, 5 1/2s, 5/15/20 AAA 4,000,000 4,284,160 31,823,276 Utah (2.4%) Intermountain Pwr. Agcy. Rev. Bonds, Ser. A, MBIA, U.S. Govt. Coll., 6.15s, 7/1/14 (Prerefunded) AA 7,790,000 7,790,857 7,790,857 Washington (2.4%) WA State Pub. Pwr. Supply Syst. Rev. Bonds (Nuclear No. 3), Ser. B, MBIA, 7 1/8s, 7/1/16 Aaa 6,000,000 7,785,720 7,785,720 West Virginia (1.5%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, MBIA, 5s, 6/1/29 AA 5,000,000 4,832,450 4,832,450 TOTAL INVESTMENTS Total investments (cost $318,702,658) $319,810,874 31 * Percentages indicated are based on net assets of $327,038,640. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at January 31, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at January 31, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at January 31, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. The rates shown on VRDN, Mandatory Put Bonds are the current interest rates at January 31, 2009. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at January 31, 2009 (as a percentage of net assets): Utilities 22.2% Local government 18.1 State government 18.0 Education 11.7 The fund had the following insurance concentrations greater than 10% at January 31, 2009 (as a percentage of net assets): MBIA 22.3% FSA 21.8 AMBAC 20.5 FGIC 13.2 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $ $ Level 2 319,810,874  Level 3   Total $319,810,874 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 32 Statement of assets and liabilities 1/31/09 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $318,702,658) $319,810,874 Cash 3,318,397 Interest and other receivables 3,165,573 Receivable for shares of the fund sold 1,979,566 Receivable from Manager (Note 2) 20,768 Total assets 328,295,178 LIABILITIES Distributions payable to shareholders 336,736 Payable for shares of the fund repurchased 552,156 Payable for compensation of Manager (Note 2) 125,604 Payable for investor servicing fees (Note 2) 15,133 Payable for Trustee compensation and expenses (Note 2) 77,522 Payable for administrative services (Note 2) 1,969 Payable for distribution fees (Note 2) 79,839 Other accrued expenses 67,579 Total liabilities 1,256,538 Net assets $327,038,640 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $327,159,758 Distribution in excess of net investment income (Note 1) (78,430) Accumulated net realized loss on investments (Note 1) (1,150,904) Net unrealized appreciation of investments 1,108,216 Total  Representing net assets applicable to capital shares outstanding $327,038,640 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($291,028,256 divided by 20,682,827 shares) $14.07 Offering price per class A share (100/96.00 of $14.07)* $14.66 Net asset value and offering price per class B share ($19,373,512 divided by 1,375,015 shares)** $14.09 Net asset value and offering price per class C share ($14,340,074 divided by 1,017,081 shares)** $14.10 Net asset value and redemption price per class M share ($1,104,062 divided by 78,258 shares) $14.11 Offering price per class M share (100/96.75 of $14.11)*** $14.58 Net asset value, offering price and redemption price per class Y share ($1,192,736 divided by 84,751 shares) $14.07 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Six months ended 1/31/09 (Unaudited) INTEREST INCOME $7,561,412 EXPENSES Compensation of Manager (Note 2) $778,119 Investor servicing fees (Note 2) 91,197 Custodian fees (Note 2) 3,707 Trustee compensation and expenses (Note 2) 16,915 Administrative services (Note 2) 10,919 Distribution fees  Class A (Note 2) 297,636 Distribution fees  Class B (Note 2) 90,271 Distribution fees  Class C (Note 2) 65,913 Distribution fees  Class M (Note 2) 2,496 Other 84,535 Fees waived and reimbursed by Manager (Note 2) (10,945) Total expenses 1,430,763 Expense reduction (Note 2) (28,326) Net expenses 1,402,437 Net investment income 6,158,975 Net realized gain on investments (Notes 1 and 3) 191,195 Net realized loss on swap contracts (Note 1) (8,541) Net realized loss on futures contracts (Note 1) (227,381) Net unrealized depreciation of investments and futures contracts during the period (5,212,937) Net loss on investments (5,257,664) Net increase in net assets resulting from operations $901,311 The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/09* Year ended 7/31/08 Operations: Net investment income $6,158,975 $11,349,039 Net realized gain (loss) on investments (44,727) 535,918 Net unrealized depreciation of investments (5,212,937) (5,272,311) Net increase in net assets resulting from operations 901,311 6,612,646 Distributions to shareholders: (Note 1) From ordinary income Taxable net investment income Class A (32,316) (25,639) Class B (2,318) (2,967) Class C (1,597) (808) Class M (99) (105) Class Y (124)  From tax-exempt net investment income Class A (5,613,613) (10,293,628) Class B (368,904) (923,487) Class C (217,112) (286,306) Class M (19,047) (44,008) Class Y (9,136) (243) From net realized long-term gain on investments Class A (207,771) (355,061) Class B (14,945) (38,571) Class C (10,361) (11,323) Class M (629) (1,585) Class Y (797)  Redemption fees (Note 1) 7  Increase from capital share transactions (Note 4) 28,913,510 8,449,930 Total increase in net assets 23,316,059 3,078,845 NET ASSETS Beginning of period 303,722,581 300,643,736 End of period (including distributions in excess of $78,430 and undistributed net investment income of $26,861, respectively) $327,038,640 $303,722,581 * Unaudited The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net realized From net Ratio investment Net asset value, and unrealized Total from From net realized Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) on investment investment gain on Total Redemption Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) investments operations income investments distributions fees end of period value (%) a (in thousands) net assets (%) b net assets (%) turnover (%) Class A January 31, 2009 ** $14.33 .29 c (.25) .04 (.29) (.01) (.30)  d $14.07 .32 * $291,028 .43 * c 2.03 * c 1.38 * July 31, 2008 14.59 .56 c (.23) .33 (.57) (.02) (.59)  14.33 2.30 267,448 .85 c 3.85 c 39.26 July 31, 2007 14.70 .56 c (.06) .50 (.57) (.04) (.61)  14.59 3.41 257,709 .85 c 3.78 c 18.88 July 31, 2006 15.07 .57 c (.30) .27 (.56) (.08) (.64)  d 14.70 1.85 270,331 .85 c 3.81 c 6.97 July 31, 2005 14.92 .54 c .26 .80 (.54) (.11) (.65)  d 15.07 5.39 277,931 .84 c 3.57 c 12.61 July 31, 2004 14.93 .53 .25 .78 (.53) (.26) (.79)  14.92 5.20 287,528 .85 3.49 26.81 Class B January 31, 2009 ** $14.35 .25 c (.26) (.01) (.24) (.01) (.25)  d $14.09 .02 * $19,374 .74 * c 1.71 * c 1.38 * July 31, 2008 14.61 .47 c (.23) .24 (.48) (.02) (.50)  14.35 1.62 23,548 1.49 c 3.21 c 39.26 July 31, 2007 14.72 .47 c (.07) .40 (.47) (.04) (.51)  14.61 2.73 33,472 1.49 c 3.13 c 18.88 July 31, 2006 15.09 .47 c (.29) .18 (.47) (.08) (.55)  d 14.72 1.26 59,527 1.50 c 3.15 c 6.97 July 31, 2005 14.94 .44 c .26 .70 (.44) (.11) (.55)  d 15.09 4.71 88,337 1.49 c 2.92 c 12.61 July 31, 2004 14.95 .44 .24 .68 (.43) (.26) (.69)  14.94 4.52 110,498 1.50 2.83 26.81 Class C January 31, 2009 ** $14.36 .24 c (.26) (.02) (.23) (.01) (.24)  d $14.10 (.09) * $14,340 .82 * c 1.64 * c 1.38 * July 31, 2008 14.61 .45 c (.22) .23 (.46) (.02) (.48)  14.36 1.57 11,689 1.64 c 3.06 c 39.26 July 31, 2007 14.73 .44 c (.07) .37 (.45) (.04) (.49)  14.61 2.60 8,405 1.64 c 2.99 c 18.88 July 31, 2006 15.09 .45 c (.29) .16 (.44) (.08) (.52)  d 14.73 1.12 8,723 1.65 c 3.01 c 6.97 July 31, 2005 14.94 .42 c .26 .68 (.42) (.11) (.53)  d 15.09 4.54 8,835 1.64 c 2.77 c 12.61 July 31, 2004 14.95 .41 .25 .66 (.41) (.26) (.67)  14.94 4.40 10,097 1.65 2.69 26.81 Class M January 31, 2009 ** $14.37 .27 c (.25) .02 (.27) (.01) (.28)  d $14.11 .17 * $1,104 .57 * c 1.89 c* 1.38 * July 31, 2008 14.63 .52 c (.23) .29 (.53) (.02) (.55)  14.37 2.03 1,028 1.14 c 3.56 c 39.26 July 31, 2007 14.74 .52 c (.06) .46 (.53) (.04) (.57)  14.63 3.19 1,059 1.14 c 3.49 c 18.88 July 31, 2006 15.11 .53 c (.30) .23 (.52) (.08) (.60)  d 14.74 1.55 1,124 1.15 c 3.51 c 6.97 July 31, 2005 14.96 .50 c .25 .75 (.49) (.11) (.60)  d 15.11 5.05 1,135 1.14 c 3.27 c 12.61 July 31, 2004 14.97 .49 .24 .73 (.48) (.26) (.74)  14.96 4.93 1,188 1.15 3.19 26.81 Class Y January 31, 2009 ** $14.34 .30 c (.26) .04 (.30) (.01) (.31)  d $14.07 .34 * $1,193 .32 * c 2.19 * c 1.38 * July 31, 2008  14.71 .34 c (.36) (.02) (.35)  (.35)  14.34 (.09) * 10 .37 * c .28 * c 39.26 See notes to financial highlights at the end of this section. 36 37 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period January 2, 2008 (commencement of operations) to July 31, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets January 31, 2009 <0.01% July 31, 2008 0.01 July 31, 2007 <0.01 July 31, 2006 <0.01 July 31, 2005 <0.01 d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 1/31/09 (Unaudited) Note 1: Significant accounting policies Putnam AMT-Free Municipal Fund (the fund), formerly Putnam AMT-Free Insured Municipal Fund, is a series of Putnam Tax Free Income Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open end management investment company. The fund pursues its objective of seeking high current income exempt from federal income tax by investing in tax exempt bonds that are investment-grade in quality, and have intermediate- to long-term maturities. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the iden-tified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, 39 if any, are recognized as soon as the fund is informed of the ex-dividend date. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities.When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. D) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $318,702,658 resulting in gross unrealized appreciation and depreciation of $12,196,139 and $11,087,923, respectively, or net unrealized appreciation of $1,108,216. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined 40 until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. G) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the lesser of (i) an annual rate of 0.50% of the average net asset value of the fund or (ii) the following annual rates: 0.60% of the first $500 million of average net assets, 0.50% of the next $500 million, 0.45% of the next $500 million, 0.40% of the next $5 billion, 0.375% of the next $5 billion, 0.355% of the next $5 billion, and 0.34% of the next $5 billion and 0.33% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the six months ended January 31, 2009, Putnam Management waived $10,945 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by theTrustees. Custodial functions for the funds assets were provided by State Street Bank andTrust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended January 31, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended January 31, 2009, the funds expenses were reduced by $28,326 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $395 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters.Trustees also are reimbursed for expenses they incur relating to their services asTrustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability 41 is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the six months ended January 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $29,169 and $38 from the sale of class A and class M shares, respectively, and received $4,301, and $5,374 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares that were purchased without an initial sales charge as part of an investment of $1 million or more. For the six months ended January 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $4,690 on class A redemptions. Note 3: Purchases and sales of securities During the six months ended January 31, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $15,192,274 and $4,046,337, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At January 31, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 4,503,660 $62,136,500 2,951,336 $43,128,048 Shares issued in connection with 284,508 3,928,584 499,722 7,262,690 reinvestment of distributions 4,788,168 66,065,084 3,451,058 50,390,738 Shares repurchased (2,763,292) (37,653,497) (2,458,601) (35,909,296) Net increase 2,024,876 $28,411,587 992,457 $14,481,442 Six months ended 1/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 76,413 $1,045,839 85,050 $1,245,892 Shares issued in connection with 17,289 239,154 40,643 591,791 reinvestment of distributions 93,702 1,284,993 125,693 1,837,683 Shares repurchased (359,191) (4,915,157) (776,428) (11,360,439) Net decrease (265,489) $(3,630,164) (650,735) $(9,522,756) 42 Six months ended 1/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 335,798 $4,706,138 351,292 $5,137,249 Shares issued in connection with 11,635 160,848 13,147 185,785 reinvestment of distributions 347,433 4,866,986 364,439 5,323,034 Shares repurchased (144,191) (1,990,133) (125,680) (1,832,484) Net increase 203,242 $2,876,853 238,759 $3,490,550 Six months ended 1/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 30,096 $419,196 45,796 $671,835 Shares issued in connection with 867 11,989 2,118 30,876 reinvestment of distributions 30,963 431,185 47,914 702,711 Shares repurchased (24,200) (324,567) (48,812) (712,260) Net increase (decrease) 6,763 $106,618 (898) $(9,549) Six months ended 1/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 87,090 $1,192,049 680 $10,000 Shares issued in connection with 432 5,970 17 243 reinvestment of distributions 87,522 1,198,019 697 10,243 Shares repurchased (3,468) (49,403)   Net increase 84,054 $1,148,616 697 $10,243 At January 31, 2009, Putnam Investments, LLC owned 713 class Y shares of the fund (0.8% of class Y shares outstanding), valued at $10,025. Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 43 Putnam puts your interests first Putnam has introduced a number of voluntary initiatives designed to reduce fund expenses, provide investors with more useful information, and help safeguard the interests of all Putnam investors. Visit the Individual Investors section at www.putnam.com for details. Cost-cutting initiatives Ongoing expenses will be limited Through June 30, 2009, total ongoing expenses, including management fees for all funds, will be maintained at or below the average of each funds industry peers in its Lipper load-fund universe. For more information, please see the Statement of Additional information. Lower class B purchase limit To help ensure that investors are in the most cost-effective share class, the maximum amount that can be invested in class B shares has been reduced to $100,000. (Larger trades or accumulated amounts will be refused.) Improved disclosure Putnam fund prospectuses and shareholder reports have been revised to disclose additional information that will help shareholders compare funds and weigh their costs and risks along with their potential benefits.
